                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DAVID J. SZYMANSKI,                                2:19-cv-11008

                  Plaintiff,
      v.                                   HON. TERRENCE G. BERG

WARREN EVANS and COUNTY                  ORDER GRANTING MOTION
OF WAYNE,                                      TO DISMISS
                  Defendants.


     This case raises the question of whether a retired Wayne County

probate judge’s years of service on the court may be considered in

determining whether he is eligible to receive continuing health insurance

coverage under Wayne County’s so-called “Amann Resolutions” plan

while in retirement. Plaintiff David Szymanski, who had served for 20

years as a Wayne County probate judge, five years as the County’s Chief

Deputy Treasurer, and one year as a laborer for the County Road

Commission filed this 42 U.S.C. § 1983 action alleging that the County of

Wayne and Warren Evans, Chief Executive Officer of the County, are

improperly denying him healthcare benefits he is entitled to as a retired

County employee. After carefully considering the terms of the plan and
viewing the facts in the light most favorable to Plaintiff, the Court must

conclude that Plaintiff has failed to state a claim upon which relief could


                                    1
be granted. The Court will accordingly grant Defendants’ motion to

dismiss.

                              BACKGROUND

      Beginning in 1993 the Wayne County Commission, the County’s

legislative body, enacted a series of ordinances known as the “Amann

Resolutions.” These resolutions permit individuals who have served in a

qualifying County position for at least eight years to receive post-
employment healthcare coverage. See ECF No. 9-2, PageID.66–67

(County Resolution No. 2011-512). In 2011, the Commission enacted

Resolution 2011-512,1 the most recent of the Amann Resolutions, which

provides in relevant part:

      If a person is separated from the County after January 1,
      1994, with at least a total of 8 years of County service [and has
      served in one of the enumerated qualifying positions] . . . that
      person shall be entitled to the same insurance and health care
      benefits for himself or herself, his or her spouse and
      dependents, as a retiree from the Defined Benefit Plan 1.

      Under the language of the ordinance, only a former employee who

served in a qualifying position and who also has “at least a total of 8 years

of County service” is eligible for post-employment healthcare benefits.

Plaintiff was elected to Wayne County Probate Court in 1990. ECF No.

1, PageID.4 (Compl.). He spent 19 years serving as a probate judge, from

January 1, 1991 until December 22, 2010. ECF No. 1, PageID.4. He was


1 Earlier versions of this resolution enacted in 1993 and 1994 contained similar
language. See Resolution Nos. 93-742, 94-903.
                                       2
subsequently appointed to serve as Chief Deputy Treasurer of the County
in 2010 and remained in that role until his retirement in September

2015. ECF No. 1, PageID.5–6. The parties agree that Plaintiff’s time as

Chief Deputy Treasurer satisfies the component of Resolution No. 2011-

512 requiring individuals seeking post-employment coverage to have

served in one of the resolution’s enumerated qualifying positions.2

Plaintiff had also previously spent one year working for the Wayne
County Road Commission as a laborer during the 1970s. ECF No. 1,

PageID.4. Because Plaintiff’s employment as Chief Deputy Treasurer for

the County and as a laborer represents only approximately five years and

nine months years of “County service” the dispositive question in this

case is whether Plaintiff’s 19 years of employment as a County probate

judge also counts as “County service.” See ECF No. 9-4 (Pl.’s Employee

Roster Report). If it does, he is entitled to post-employment healthcare

coverage under the Amann Resolutions; if not, he fails to qualify.

      Plaintiff asserts that various County representatives assured him

his service as a probate judge would make him eligible for post-

retirement healthcare benefits. ECF No. 1, PageID.4. For example, as he

approached the end of his tenure as a probate judge Plaintiff consulted

with Tim Taylor, Director of Human Resources for Wayne County, about


2 The enumerated qualifying positions include certain employees of the Wayne
County Commission and the executive branch of Wayne County government, as well
as “elected executive officers of the County and elected members of the Wayne County
Commission.” ECF No. 92, PageID.66–67.
                                         3
his future retirement benefits. He claims Taylor reassured him that his
almost two decades as a probate judge would count towards the requisite

“County service” required for Amann benefits. ECF No. 1, PageID.5.

Indeed, Taylor subsequently confirmed to Plaintiff by email that he and

his dependents would become eligible for the Amann benefits. ECF No.

1, PageID.6. Plaintiff further alleges that during a 2015 meeting with

Ken Wilson, a representative of the County’s Human Resources
Department, Wilson reiterated that Plaintiff would be eligible for post-

employment healthcare benefits beginning in October 2015. ECF No. 1,

PageID.7. Consistent with Wilson’s comments, a statement of Plaintiff’s
retirement benefits he obtained dated August 22, 2015 described him as

“Eligible for health/life insurance” and stated that he had spent more

than 25 years in the service of Wayne County. ECF No. 9-5, PageID.79

(Pl.’s Wayne Cty. Emp. Ret. Sys. File). He further observes that his

paychecks were issued by Wayne County. ECF No. 1, PageID.4. After

Plaintiff retired in September 2015, he continued to receive healthcare

coverage through December 2015. ECF No. 1, PageID.8–9; ECF No. 9,

PageID.52 (Defs.’ Mot. To Dismiss Br.). Although Plaintiff characterizes

that coverage as Amann benefits, Defendants assert he was in fact

receiving retiree-healthcare benefits as part of the Executive Benefit

Plan (not Amann benefits). Compare ECF No. 1, PageID.8–9 with ECF

No. 9, PageID.52.


                                   4
     On October 28, 2015, Human Resources Director Tish King issued
Administrative Personnel Order 03-2015 which ended certain retiree and

Amann healthcare benefits, replacing them with monthly stipends. See

ECF No. 1, PageID.9; ECF No. 9, PageID.52. According to Plaintiff it was

Evans who authorized or directed King to issue this order. In 2018,

Wayne County again made changes to its healthcare program, offering

Amann-eligible individuals the option of either reinstating their
healthcare coverage or remaining in the stipend program by waiving

future healthcare coverage. ECF No. 9, PageID.53. Plaintiff asserts that

in June 2018 the County sent letters to several retirees informing them
that their Amann benefits were being restored. ECF No. 1, PageID.11.

But he was not among the recipients of that letter. Id. Plaintiff then met

with members of the Wayne County Corporation Counsel’s office to figure

out why he was not being provided the option of having his benefits

restored. ECF No. 1, PageID.12. During this meeting, attorneys for the

County explained to Plaintiff that he was not entitled to Amann benefits

because his position as a probate judge did not constitute service as an

employee of the County and he therefore lacked the requisite eight years

of “County service.” ECF No. 1, PageID.12.

     Plaintiff filed this lawsuit on April 4, 2019 asserting several claims

for constitutional violations via 42 U.S.C. § 1983. Among them are claims

for denial of property rights without the due process guaranteed by the
Fourteenth Amendment, denial of substantive due process, and
                                    5
unconstitutional taking of property. Plaintiff also alleges breach of
contract under Michigan law. As relief, he requests that the Court issue

a declaratory judgment stating that he is entitled to Amann benefits,

order Defendants to restore those benefits, and award damages as well

as attorney’s fees and costs. Defendants Evans and Wayne County moved

to dismiss the Complaint for failure to state a claim on May 22, 2019. See

ECF No. 9. The Court will grant the motion and dismiss Plaintiff’s claims
without prejudice.

                         LEGAL STANDARD

     Rule 12(b)(6) of the Federal Rules of Civil Procedure permits
dismissal of a lawsuit where the defendant establishes the plaintiff’s

“failure to state a claim upon which relief can be granted.” Consideration

of a motion to dismiss under Rule 12(b)(6) is generally confined to the

pleadings. Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008).

Courts may, however, consider any exhibits attached to the complaint or

the defendant’s motion to dismiss “so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v.

Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)). The exhibits

attached by the parties in this case satisfy those parameters.

     In evaluating a motion to dismiss under Rule 12(b)(6), courts “must

construe the complaint in the light most favorable to the plaintiff, accept
all well-pled factual allegations as true and determine whether the
                                    6
plaintiff undoubtedly can prove no set of facts consistent with their
allegations that would entitle them to relief.” League of United Latin Am.

Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citing Kottmyer v.

Maas, 436 F.3d 684, 688 (6th Cir. 2006)). Though this standard is liberal,

it requires a plaintiff to provide “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action” in support of her

grounds for entitlement to relief. Albrecht v. Treon, 617 F.3d 890, 893
(6th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555

(2007)). Under Ashcroft v. Iqbal, the plaintiff must also plead “factual

content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” 556 U.S. 662, 678 (2009)

(citation omitted). A plaintiff falls short if she pleads facts “merely

consistent with a defendant’s liability” or if the alleged facts do not

“permit the court to infer more than the mere possibility of misconduct.”

Albrecht, 617 F.3d at 893 (quoting Iqbal, 556 U.S. at 678–679).

                              DISCUSSION
     The dispositive question before the Court is whether Plaintiff’s

years of service as a probate judge may be counted toward the “8 years of

County Service” that are required to qualify for Amann benefits under

Resolution 2011-512. Defendants do not appear to dispute that Plaintiff’s

almost-six years of employment as Chief Deputy Treasurer for the

County and as a laborer for the Wayne County Road Commission qualify

as “County service”. Rather, they contend that Plaintiff’s claims should
                                     7
be dismissed as a matter of law because his 19 years of service as a

probate judge cannot count towards the 8 years of “County service”

needed to qualify for post-employment benefits. See ECF No. 9,

PageID.47. Unfortunately for the position advocated by Plaintiff, there is
caselaw from the Michigan Supreme Court and Michigan Court of

appeals establishing that Wayne County probate judges are not County

employees and therefore that Plaintiff does not have the eight years of
“County service” required to receive benefits under Resolution No. 2011-

512. Accordingly, because each of Plaintiff’s claims relies on the

argument that the Defendants are denying him a benefit he is entitled

to, the Court will dismiss those claims as a matter of law.

     Probate courts comprise one of the three primary divisions of trial

courts in Michigan’s state-court system, all of which fall under the
“general superintending control” of the Michigan Supreme Court. Housey

v. Macomb Cty., 534 F. App’x 316, 317 (6th Cir. 2013) (quoting Mich.

Const. art. VI § 4). Article 3, § 2 of the Michigan Constitution provides

that “[n]o person exercising powers of one branch [of government] shall

exercise powers properly belonging to another branch.” Accordingly, each

branch of government must retain managerial administrative authority

to carry out its own operations. Any attempt by the legislative branch to

limit the judicial branch’s control of court workers “impermissibly

interferes with the judiciary’s inherent authority to manage its internal


                                    8
operations.” Judicial Attorneys Ass’n v. State, 586 N.W.2d 894, 898 (Mich.

1998).

      In 1998, the Michigan Supreme Court in Judicial Attorneys

Association v. State struck down several sections of Public Act 374 of
1996,3 which had restructured the Michigan judiciary and reorganized

statutes governing state courts within the Michigan Compiled Laws. 586

N.W.2d 894. See Turppa v. Cty. of Montmorency, 710 F. Supp. 2d 619, 623

(E.D. Mich. 2010) (Ludington, J.). Compare Mich. Comp. Laws § 600.593a

(statute applicable to Detroit Recorders’ Court directly struck down by

the Supreme Court) with Mich. Comp. Laws § 600.837 (statute
containing parallel provisions that govern Michigan probate courts). See

also Turppa, 710 F. Supp. 2d at 625 (comparing provisions of Mich.

Comp. Laws § 600.837 with those of Mich. Comp. Laws § 600.593a).
Under Public Act 374, several provisions of which were found to be

unconstitutional, the legislature had designated most employees of

Michigan’s circuit courts, district courts, and probate courts employees of

the local government unit that funded their employment. Id. (citing Mich.

Comp. Laws §§ 600.591, 837, 8271, 8273, 8274). This, according to the

Supreme Court, raised separation-of-powers concerns. Judicial Attorneys

Ass’n, 586 N.W.2d at 897; Turppa, 710 F. Supp. 2d at 624. Judicial


3 Specifically, the Supreme Court struck down Mich. Comp. Laws §§ 600.593(3)
through (10) and “parallel provisions” of Mich. Comp. Laws. §§ 600.591 (Circuit
Courts), 600.837 (Probate Courts), 600.8271 (District Courts), 600.8273 (other Wayne
County and Detroit-area courts), and 600.8274 (Detroit Judicial Council).
                                         9
workers, the court concluded, rather than being employed by the County

must instead be employed by the judicial branch, even if the County

funds their salaries and benefits. Judicial Attorneys Ass’n, 586 N.W.2d

at 897; Turppa, 710 F. Supp. 2d at 624. Consistent with the Michigan
Supreme Court’s decision, the Sixth Circuit instructed in 2013 that

“[u]nder Michigan law, the probate court is the sole presumptive

employer of its personnel.” Housey, 534 F. App’x at 325 (citing Judicial
Attorneys Ass’n, 586 N.W.2d at 898–99; Judges of 74th Judicial Dist. v.

Bay City, 190 N.W.2d 219 (Mich. 1971) (explaining that “[e]employees of

the district court are employees of the judicial district” and “not
employees of the county, city or other district control unit, even though

they are paid by the district control unit”)). See Turppa, 710 F. Supp. 2d

at 624 (“[A]n employee of a Michigan state court, whether a probate,
circuit, or district court, is an employee of the court and not an employee

of the county where the court is located.”).

     Both parties appear to overlook the fact that Public Act 374 and

parallel statutes addressed by the Michigan Supreme Court in Judicial

Attorneys Association already expressly excluded judges from their

definition of judicial workers encompassed by the statutes. Section

600.837, which governed the operation of Michigan’s probate courts and

delineated the respective authority of the county and chief judge over

those courts, stated, “the county is the employer of the county-paid

employees of the probate court in that county.” Mich. Comp. Laws
                                    10
§ 600.837(2). But the same statute further explained that the term

“‘county-paid employees of the probate court’ means persons employed in

the probate court in a county who receive any compensation as a direct

result of an annual budget appropriation approved by the county board
of commissioners of that county, but does not include a judge of the

probate court.” Mich. Comp. Laws § 600.837(10) (emphasis added).

Accordingly, the legislature had never attempted to designate probate
judges as County employees in the first place. Essentially, the Supreme

Court’s decision in Judicial Attorneys Association did not alter the status

of probate judges because the challenged statutes already specifically

excluded judges from the definition of “county-paid employees of the

probate court.” See Mich. Comp. Laws § 600.837(10).

     Nonetheless, the Michigan Supreme Court’s opinion in Judicial
Attorneys Association underscored the court’s concern that “[f]rom a

separation of powers standpoint, it is troubling that persons working

solely within one branch be regarded as employees of another branch of

government.” Judicial Attorneys Ass’n, 586 N.W.2d at 898. If the

Supreme Court was concerned that designating judicial workers—

excluding judges—as County employees would impermissibly interfere

with the judiciary’s independence and ability to handle its internal

operations, how much greater would the Supreme Court’s separation-of-

powers concerns be if judges were to be labeled employees of the County?

The holding in Judicial Attorneys Association simply cannot square with
                                    11
Plaintiff’s assertion that he was an employee of Wayne County while

serving as a probate judge.

     Further, the fact that Plaintiff was paid by Wayne County while

working as a probate judge does not militate in favor of his position. It
has long been acknowledged that although Michigan’s trial and probate

courts rely on local governmental units for operational funding “the

fundamental and ultimate responsibility for all aspects of court
administration, including operations and personnel matters within the

trial courts, resides within the inherent authority of the judicial branch.”

Judicial Attorneys Ass’n, 586 N.W.2d at 897. Addressing the question of

whether a probate-court register working in Macomb County could be

considered an employee of Macomb County, the Sixth Circuit similarly

determined in Housey v. Macomb County that the County “was merely
the local funding unit” whereas the probate court was the register’s

employer. 534 F. App’x at 325. The fact that Wayne County handles

payroll and benefits calculations for the probate court does not render

probate court personnel, especially judges, County employees. See id.

     Additionally, the Michigan Court of Appeals has already deemed

unambiguous the phrase “a total of 8 years of County service” as used in

County Resolution No. 2011-51. Mullen v. Cty. of Wayne, No. 316792,

2014 WL 5408971, at *4 (Mich. App. Oct. 23, 2014) (unpublished) (per

curiam). Affirming a decision by the trial court, the appeals court

determined that the plain language of that phrase means that “to be
                                    12
eligible for benefits under Resolution No. 94-903, a person must have

been employed by the County for at least eight years at the time of

separation from County employment.” Id. See Koontz v. Ameritech Servs.,

Inc., 645 N.W.2d 34, 39 (Mich. 2002) (“When the legislature has
unambiguously conveyed its intent in a statute, the statute speaks for

itself, and judicial construction is not permitted.”). Mullen involved a

plaintiff who had worked for the Wayne County Airport Authority and
argued that her employment there should be considered towards

fulfilling the eight-year “County service” requirement for post-

employment benefits. The Michigan Court of Appeals disagreed with her,

finding that “[e]mployment by the Airport Authority is not the same as

employment by the County and, thus, does not constitute ‘county service’

within the contemplation” of the Amann Resolutions. Id. This Court
declines to depart from the Michigan Court of Appeals’ determination

that the phrase “8 years of County service” is unambiguous. And Plaintiff

has not advanced any statutory-interpretation argument in favor of

construing the term “County service” differently that would encompass

employment as a County probate judge. He rests solely on the fact that

his paychecks were paid by the Wayne County Treasurer, which this

Court has already deemed irrelevant to assessing whether Plaintiff was

in “County service.”

     The Court is likewise unpersuaded by Plaintiff’s contractual-

estoppel argument that the County must provide him post-employment
                                   13
coverage because it previously told him he was entitled to such benefits.

As an initial matter, Plaintiff does not assert a claim for promissory

estoppel in his Complaint and cannot now raise that claim in response to

Defendant’s motion to dismiss. See Richter v. Seterus, Inc., No. 15-cv-
12874, 2016 WL 8200520, at *2 (E.D. Mich. May 16, 2016) (“A response

to a motion to dismiss is the improper forum for asserting a new claim.”).

Even were he permitted to raise such a claim outside of his pleading,
Plaintiff has not alleged facts asserting that he in fact relied on

Defendants’ alleged promise that he was entitled to Amann benefits

“such that the promise must be enforced if injustice is to be avoided.”

Novak v. Nationwide Mut. Ins. Co., 599 N.W.2d 546, 552 (Mich. 1999)

(outlining the elements of promissory estoppel). Accordingly, he fails to

plead a required element of promissory estoppel. If Plaintiff is attempting
to make defensive use of principles of estoppel rather than to assert a

new claim for promissory estoppel, he has not provided legal support that

convinces the Court he is permitted to do so in this context. Cf. State

Bank of Standish v. Curry, 500 N.W.2d 104 (Mich. 1993) (addressing an

affirmative claim for promissory estoppel); Andrusz v. Andrusz, 904

N.W.2d 636 (Mich. App. 2017) (appearing to apply equitable-estoppel

theory to assess contract interpretation in construing consent judgment

of divorce); Clark v. Coats & Suits Unlimited, 352 N.W.2d 349, 354 (Mich.

App. 1984) (“It is well settled that promissory estoppel, if established, can

be invoked to defeat the defense of the statute of frauds.”).
                                     14
                         CONCLUSION
     For these reasons, the motion to dismiss (ECF No. 9) filed by

Defendants Warren Evans and Wayne County is GRANTED. Plaintiff

David Szymanski’s claims will accordingly be dismissed without
prejudice.


     SO ORDERED.

Dated: March 10, 2020         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                               15
